Judgment, Su*345preme Court, New York County (John Bradley, J., at suppression hearing; Edward McLaughlin, J., at plea and sentence), rendered April 17, 2000, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVa to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The only issue raised on appeal is the reliability of the informant, an arrested drug dealer who advised the police that defendant was his supplier. The informant’s statement was a declaration against his penal interest, as well as being thoroughly corroborated (see, People v Johnson, 66 NY2d 398), particularly by the fact that the informant accurately advised of defendant’s arrival at a particular address, known by the police to be a drug location. Therefore, there was probable cause for defendant’s arrest. Concur—Nardelli, J.P., Sullivan, Wallach and Rubin, JJ.